DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Typographical errors: 
In [0045] line 1, “102” should be changed to “1002”; 
In [0056] line 1, “1202” should be changed to “1204” (for “motor current threshold detection”).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy harvesting device” in claims 1, 13 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 13, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huhn (US 20030052180) as evidenced by Caron (US 20140244082).
Regarding claim 1, Huhn teaches a damper control system “for a heating, ventilation, and/or air conditioning (HVAC) system” ([0005] line 2, “for use in a HVAC system”), comprising:
an energy harvesting device ([0017] lines 7-8, “a source of electrical power 32, such as a voltage regulator connected to the vehicle battery”.  The battery is an energy harvester because battery is charged by running alternator as evidenced by Caron [0010] lines 1-2, “a conventional vehicle, the 24-volt battery is kept charged by an alternator”.  Therefore battery harvests energy from an alternator and therefore battery is an energy harvesting device) configured to generate electrical energy (a battery generates electricity);
a damper (70, fig 1) “configured to be driven by the electrical energy and operable to regulate an airflow along a flow path of the HVAC system” (fig 1 shows damper 70 receives energy from source 32 and controls airflow in duct 72); and
controller 110”) configured to execute a calibration process (shown in fig 9) to determine an operating position range (between low-end stop value at the result of step 316 and high-end stop value at the result of step 324 in fig 9) of the damper ([0045] and [0046] talks about that the calibration for damper position by moving damper motor clockwise or counterclockwise) and to adjust the damper to regulate the airflow (damper is adjusted by controller 110 as shown in fig 2).
Regarding claim 2, Huhn teaches the controller is powered by the electrical energy generated by the energy harvesting device (See fig 1-2, Controller 110 is part of actuator 50, which is connected to source 32 as shown in fig 1 and source 32 receives energy from battery as explained above).
Regarding claim 9, Huhn teaches a sensor ([0018] lines 6-8, “inputs 40 may include sensor inputs such as from temperature sensors located within the vehicle cabin”.  Temperature sensor is provided to provide input to 40 in fig 1) coupled to a frame (entire vehicle frame) supporting the damper, wherein the sensor is powered by the electrical energy (the sensor inherently gets power from battery of vehicle) and is configured to provide feedback indicative of an operating parameter (temperature in vehicle cabin) of the HVAC system to the controller, and the controller is configured to adjust the damper based on the feedback (See fig 1, input sends signal to HVAC controller 30 and HVAC controller 30 controls actuator 50.  Controller 110 is part of actuator 50 as shown in fig 2.  Therefore Huhn teaches this limitation).
Regarding claim 10, Huhn teaches the operating parameter is a temperature of the airflow or a temperature within a space receiving the airflow ([0018] lines 6-8, “inputs 40 may include sensor inputs such as from temperature sensors located within the vehicle cabin”.  The parameter is a temperature within a space, which is cabin, receiving the airflow).

an energy harvesting device ([0017] lines 7-8, “a source of electrical power 32, such as a voltage regulator connected to the vehicle battery”.  The battery is an energy harvester because battery is charged by running alternator as evidenced by Caron [0010] lines 1-2, “a conventional vehicle, the 24-volt battery is kept charged by an alternator”.  Therefore battery harvests energy from an alternator and therefore battery is an energy harvesting device) configured to generate electrical energy (a battery generates electricity);
a motor (140, fig 2) configured to “actuate the damper to regulate airflow through the damper” (Noted: damper is part of intended use.  The motor 140 is capable of actuate a damper to regulate airflow through the damper); and
a controller (110, fig 2.  Also [0026] line 1, “controller 110”) powered by the electrical energy (See fig 1-2.  Controller 110 is part of actuator 50, which is connected to source 32 as shown in fig 1) and configured to:
execute a calibration process (shown in fig 9) to determine an operating position range (between low-end stop value at the result of step 316 and high-end stop value at the result of step 324 in fig 9) of the damper ([0045] and [0046] talks about that the calibration for damper position by moving damper motor clockwise or counterclockwise); and
instruct the motor to adjust a position of the damper (damper is adjusted by controller 110 as shown in fig 2) based on an operating parameter of the HVAC system ([0018] lines 6-8, “inputs 40 may include sensor inputs such as from temperature sensors located within the vehicle cabin”.  Temperature sensor is provided to provide input to 40 in fig 1.  Therefore temperature reading from sensor is an operating parameter).
inputs 40 may include sensor inputs such as from temperature sensors located within the vehicle cabin”.  Temperature sensor is provided to provide input to 40 in fig 1) powered by the electrical energy (the sensor inherently gets power from battery of vehicle) and configured to provide the controller with feedback indicative of the operating parameter (temperature in vehicle cabin), wherein the operating parameter is a temperature of the airflow or a temperature within a space configured to receive the airflow ([0018] lines 6-8, “inputs 40 may include sensor inputs such as from temperature sensors located within the vehicle cabin”.  The parameter is a temperature within a space, which is cabin, receiving the airflow).
Regarding claim 19, Huhn teaches a system “for controlling a damper of a heating, ventilation, and/or air conditioning (HVAC) system” (This is intended use), comprising:
an energy harvesting device ([0017] lines 7-8, “a source of electrical power 32, such as a voltage regulator connected to the vehicle battery”.  The battery is an energy harvester because battery is charged by running alternator as evidenced by Caron [0010] lines 1-2, “a conventional vehicle, the 24-volt battery is kept charged by an alternator”.  Therefore battery harvests energy from an alternator and therefore battery is an energy harvesting device) configured to generate electrical energy (a battery generates electricity);
a motor (140, fig 2) configured to be powered by the electrical energy (See fig 1-2) and “to actuate the damper to regulate airflow through a flow path of the damper” (Noted: damper is part of intended use.  The motor 140 is capable of actuate a damper to regulate airflow through the damper);
a sensor ([0018] lines 6-8, “inputs 40 may include sensor inputs such as from temperature sensors located within the vehicle cabin”.  Temperature sensor is provided to 
a controller (110, fig 2. Also [0026] line 1, “controller 110”) configured to operate the motor to adjust a position of the damper based on the feedback (See fig 1, input sends signal to HVAC controller 30 and HVAC controller 30 controls actuator 50.  Controller 110 is part of actuator 50 as shown in fig 2.  Therefore Huhn teaches this limitation).
Regarding claim 20, Huhn teaches the controller is powered by the electrical energy generated by the energy harvesting device (See fig 1-2, Controller 110 is part of actuator 50, which is connected to source 32 as shown in fig 1 and source 32 receives energy from battery as explained above)

Allowable Subject Matter
Claims 3-8, 11-12, 14-16, 18, and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
For claims 3, 6, 11, 18, 21, the prior arts of record fail to teach the controller functions of “supply a first current to a motor to move the damper toward an open position; associate a position of the motor with the open position of the damper upon a determination that the first current exceeds a threshold amount”(for claim 3); “to cycle between a low power mode and a high power mode, wherein, in the low power mode, the controller is configured to suspend operation of the damper and, in the high power mode, the controller is configured to adjust the damper based on an operating parameter of the HVAC system” (for claims 6, 18 and 21); “a storage capacitor configured to store the electrical energy, wherein the controller is configured to transition the damper to an open position upon a determination that an amount of the electrical energy remaining in the storage capacitor reaches a lower threshold level” (for claim 11).  Also it would not have been obvious to modify the controller of Huhn to incorporate the controller functions of those claims because doing so would require further programming to Huhn’s controller.
For claims 12 and 25, it would not have been obvious to modify the damper of Huhn to have a ring-shaped damper so that flow path extends through the ring-shaped damper because Huhn intends to block air when damper is in the closed position.  Modifying Huhn’s damper to have a ring shape would allow air pass through the damper even when damper is in the closed position and this would teach away from Huhn’s invention.
For claims 14 and 23, it would not have been obvious to modify Huhn to add a motor position sensor to generate motor position tracking data during calibration process (for claim 14) or execute a calibration algorithm to correlate motor steps with position range of the damper (for claim 23) because Huhn intends to calibrate or adjust damper open or closed positions by using door position reading from sensor 172 (as taught by Step 312 of fig 9 and [0045] “The feedback signal from position sensor 172 is monitored in step 312”.  Noted position sensor monitors door position as taught in [0031].).  Replacing the position sensor 172 with a motor position sensor would teach away from Huhn.
For claim 16, prior arts of record fail to teach limitation about “transmit a message to the central controller indicative of damper installation; and receive a confirmation message from the central controller indicating acknowledgement of the controller by the central controller”.
a short term storage capacitor and a long term storage capacitor configured to store the electrical energy, wherein the short term storage capacitor is configured to provide the electrical energy to the controller based on a determination that a voltage of the long term storage capacitor is below a threshold amount.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KO-WEI LIN/Examiner, Art Unit 3762